DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Response After Final Action filed on 22 July 2022.
Claims 1 – 2, 5 – 6, 8 – 9, and 12 – 19 are pending.  Claims 3 – 4, 7, and 10 – 11 are cancelled by Applicant. 
   
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4 February 2021 and 19 August 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Allowable Subject Matter
Claims 1 – 2, 5 – 6, 8 – 9, and 12 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “the switching element is arranged in a receiving recess, and a sealing ring is arranged in the receiving recess so as to seal the switching element against the receiving recess and avoid the escape of lubricant from the transmission space via the receiving recess.”  The closest Britz (US 7,331,496 B2) and Papp (US 2015/0122524 A) discloses applicant’s invention except for the claimed limitation.  While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from applicant’s disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See in re McLaughlin, 443 F.2d 1392,170 USPQ 209 (CCPA 1971).  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        13 August 2022 

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731